IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00172-CR

JAMES STANTON RUDOLPH,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2015-706-C2


                       MEMORANDUM OPINION


       James Stanton Rudolph filed a notice of appeal for his convictions for aggravated

sexual assault of a child and indecency with a child. On February 15, 2018, the State filed

a motion to dismiss the appeal as moot. The State informed this Court that the parties

agreed to modify the terms of Rudolph’s community supervision and that the trial court

entered an order modifying the terms of community supervision on February 8, 2018.

This Court requested a response from Appellant on the motion. Appellant filed a
response on February 22, 2018 agreeing that the trial court modified the conditions of his

community supervision and thereby eliminating the error complained of on appeal.

Appellant agreed that the modification rendered the appeal moot. Because the sole issue

on appeal is moot, the motion to dismiss the appeal is granted, and the appeal is

dismissed. Dismissal of the appeals would not prevent a party from seeking relief to

which it would otherwise be entitled.




                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed March 7, 2018
Do not publish
[CR25]




Rudolph v. State                                                                    Page 2